DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6.053,923 to Veca et al. (hereinafter, Veca).
Regarding Claim 1, Veca discloses an apparatus comprising inter alia: 
a first intraosseous device (68) having a first end (132) and a second end (108), the first end operable to penetrate a bone and associated bone marrow (inner and outer tube assemblies 66 and 68 are constructed from stainless steel, col. 4, ll. 31-35) (note: paragraph 0073 of the printed publication of the instant application states that stainless steel penetrators would have suitable strength and durability to penetrate bone and associated bone marrow, therefore, the device of Veca, being made from stainless steel, is capable of penetrating bone and associated bone marrow); 
a first longitudinal bore (space within 68) extending from the first end of the first intraosseous device to the second end of the first intraosseous device (Fig. 4); and 
a first sampling port (one of the three 128 openings) operable to provide access to a first target area, the first sampling port extending laterally from the first longitudinal bore to an exterior of the first intraosseous device (Fig. 4).  
Regarding Claim 2, Veca discloses the apparatus of claim 1, further comprising a second intraosseous (66) device operable to be slidably disposed in the first longitudinal bore of the first intraosseous device (Fig. 4).  
Regarding Claim 3, Veca discloses the apparatus of claim 2, wherein the second intraosseous device includes a first end operable to penetrate the bone and associated bone marrow (inner and outer tube assemblies 66 and 68 are constructed from stainless steel, col. 4, ll. 31-35) (note: paragraph 0073 of the printed publication of the instant application states that stainless steel penetrators would have suitable strength and durability to penetrate bone and associated bone marrow, therefore, the device of Veca, being made from stainless steel, is capable of penetrating bone and associated bone marrow).
Regarding Claim 4, Veca discloses the apparatus of claim 3, wherein the second intraosseous device includes a side port (96) operable to be aligned with the first sampling port of the first intraosseous device (Fig. 4).  
Regarding Claim 5, Veca discloses the apparatus of claim 4, wherein the second end of the first intraosseous device is operable to accommodate harvesting of bone marrow (col. 4, ll. 67 to col. 5, ll. 3).  
Regarding Claim 6, Veca discloses the apparatus of claim 5, wherein the second intraosseous device includes a second end configured to be attached to aspiration equipment (78/86).  
Regarding Claim 7, Veca discloses the apparatus of claim 6, wherein the second intraosseous device includes a second longitudinal bore (102) extending from the first end of the second intraosseous device to the second end of the second intraosseous device.  
Regarding Claim 8, Veca discloses the apparatus of claim 2, wherein the first end of the first intraosseous device includes an opening operable to allow fluid communication therethrough (defined by 132).  
Regarding Claim 9, Veca discloses the apparatus of claim 8, wherein the first end of the second intraosseous device is operable to extend through the opening in the first end of the second intraosseous device (as best seen in Fig. 4).  
Regarding Claim 10, Veca discloses the apparatus of claim 2, further comprising a second sampling port extending laterally from the first longitudinal bore to an exterior of the first intraosseous device, the first and second sampling ports operable to provide access to separate target areas (the two other of the three 128 openings).  
Regarding Claim 11, Veca discloses the apparatus of claim 10, wherein the second intraosseous device includes a side port (96), the side port operable to be aligned with the first sampling port of the first intraosseous device to remove a first sample from a first target area adjacent the first sampling port, and the side port further operable to be aligned with the second sampling port of the first intraosseous device to remove a second sample from a second target area adjacent the second sampling port (all respective ports aligned as best seen in Fig. 4).  
Regarding Claim 12, Veca discloses an intraosseous device comprising inter alia: 
an outer penetrator (68) having a first end (132) operable to penetrate a bone and associated bone marrow (inner and outer tube assemblies 66 and 68 are constructed from stainless steel, col. 4, ll. 31-35) (note: paragraph 0073 of the printed publication of the instant application states that stainless steel penetrators would have suitable strength and durability to penetrate bone and associated bone marrow, therefore, the device of Veca, being made from stainless steel, is capable of penetrating bone and associated bone marrow);
the outer penetrator having a second end (108) operable to accommodate harvesting of a sample; 
the outer penetrator having a longitudinal bore (space within 68) extending from the first end to the second end (Fig. 4); and 
the outer penetrator having a sampling port (one of the three 128 openings) disposed therein.  
Regarding Claim 13, Veca discloses the intraosseous device of claim 12, further comprising: a removable inner penetrator (66) operable to be slidably disposed in the longitudinal bore of the outer penetrator.  
Regarding Claim 14, Veca discloses the intraosseous device of claim 13, wherein the removable inner penetrator includes a side port (96) operable to be aligned with the sampling port disposed in the outer penetrator to harvest adjacent portions of the sample (Fig. 4).  
Regarding Claim 15, Veca discloses the intraosseous device of claim 14, wherein the removable inner penetrator includes a second end (78/86) operable to be attached to aspiration equipment (col. 4, ll. 67 to col. 5, ll. 3).  
Regarding Claim 16, Veca discloses the intraosseous device of claim 15, wherein the second end of the removable inner penetrator comprises a Luer lock connector (78/86).  
Regarding Claim 17, Veca discloses the intraosseous device of claim 14, wherein the outer penetrator further comprises a second sampling port extending laterally from the longitudinal bore to an exterior of the outer penetrator (the two other of the three 128 openings (all respective ports aligned as best seen in Fig. 4).  
Regarding Claim 18, Veca discloses the intraosseous device of claim 17, wherein the side port of the inner penetrator is operable to be aligned with each sampling port of the outer penetrator to remove separate samples from target areas adjacent the respective sampling ports of the outer penetrator (all respective ports aligned as best seen in Fig. 4).
Regarding Claim 19, Veca discloses the intraosseous device of claim 12, wherein the outer penetrator further comprises a thread (154) disposed within the longitudinal bore, the thread operable to secure the sample within the longitudinal bore.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veca in view of US 6,478,751 B1 to Krueger et al. (hereinafter, Krueger). 
Regarding Claim 20, Veca discloses a method comprising inter alia: 
providing a first intraosseous device (68) having a first end (132), a second end (108), a longitudinal bore extending from the first end to the second end (space within 68), and a sampling port in communication with the longitudinal bore (one of the three 128 openings); 
providing a second intraosseous device (66) operable to be slidably disposed in the longitudinal bore of the first intraosseous device (Fig. 4), wherein the second intraosseous device includes a first end operable to penetrate the bone and associated bone marrow (inner and outer tube assemblies 66 and 68 are constructed from stainless steel, col. 4, ll. 31-35); 
penetrating soft, hard tissue/bone with the first and second intraosseous devices to provide access to a target area (cutting, resecting, boring, abrading soft and hard tissue, col. 1, ll. 25-30) (col. 6, ll. 36-54); and 
communicating, via the sampling port, a fluid and/or a sample between the target area and the longitudinal bore (col. 4, ll. 67 to col. 5, ll. 3).
Veca discloses the claim the claimed invention as set forth and cited above except for expressly disclosing where not only bone is penetrated, but also bone marrow to provide access to a target area. However, Krueger teaches an inner and outer cannula used for aspiration (Abstract). Krueger teaches using the device to penetrate through the bone to reach the bone marrow (col. 4, ll. 41-48). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the method of Veca to be used to penetrate to the bone marrow, as Veca teaches at col. 1, ll. 25-30 & col. 6, ll. 36-54 that their device may be used to penetrate hard and soft tissue (bone is hard tissue and bone marrow is soft tissue) and may be used for different surgical procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791